Name: 92/155/ECSC: Commission Decision of 10 February 1992 on the conclusion of a Protocol on trade and commercial and economic cooperation between the European Coal and Steel Community (ECSC), on the one hand, and the Czech and Slovak Federal Republic, on the other
 Type: Decision_ENTSCHEID
 Subject Matter: political geography;  international affairs;  trade;  cooperation policy
 Date Published: 1992-03-11

 Avis juridique important|31992D015592/155/ECSC: Commission Decision of 10 February 1992 on the conclusion of a Protocol on trade and commercial and economic cooperation between the European Coal and Steel Community (ECSC), on the one hand, and the Czech and Slovak Federal Republic, on the other Official Journal L 066 , 11/03/1992 P. 0013 - 0013COMMISSION DECISION of 10 February 1992 on the conclusion of a Protocol on trade and commercial and economic cooperation between the European Coal and Steel Community (ECSC), on the one hand, and the Czech and Slovak Federal Republic, on the other (92/155/ECSC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Coal and Steel Community, and in particular Article 95 thereof, Whereas, following the Council Decision of 25 February 1991, the Commission conducted negotiations with the Czech and Slovak Federal Republic which have resulted in a Protocol on trade and commercial and economic cooperation in respect of products covered by the ECSC Treaty; Whereas the conclusion of this Agreement is indispensable for the attainment of the objectives of the Community as defined inter alia in Articles 2 and 3 of the Treaty establishing the ECSC; Whereas this Decision does not affect the powers of the Member States in matters of commercial policy referred to in Article 71 of the Treaty; After consulting the ECSC Consultative Committee and having obtained the unanimous assent of the Council, HAS DECIDED AS FOLLOWS: Article 1 The Protocol on trade and commercial and economic cooperation between the ECSC, on the one hand, and the Czech and Slovak Federal Republic, on the other, is hereby approved on behalf of the ECSC. The text of the Protocol is attached to this Decision. Article 2 The Commission shall designate the member of the Commission empowered to sign the Protocol so as to bind the ECSC. Article 3 This Decision shall be published in the Official Journal of the European Communities. Done at Brussels, 10 February 1992. For the Commission Frans ANDRIESSEN Vice-President